The meritorious question here presented is whether or not petitioner in this proceeding (appellant here) may be permitted to execute his official bond for the extended term as tax collector of Shelby county, with sureties other than a surety company qualified to do business in Alabama. Under section 2661, Code 1923, petitioner, being a county officer whose term had been extended, was required to execute a new bond for the time of such extension, such bond to be governed by all provisions applicable to the bonds required for the regular term. By the provisions of section 192, General Acts 1919, p. 282, the official bond of the tax collector could be executed "with personal sureties or with a surety company qualified to do business in Alabama," but as carried forward into the Code of 1923, the words "with personal sureties" are omitted, and the statute as it now reads requires the suretyship to be by "a surety company qualified to do business in Alabama." Section 3046, Code 1923.
This section of the Code provides specially for the bonds of tax collector, and governs and controls this case. We find nothing in any of the provisions of sections 2600, 2640, or 2658, Code of 1923, cited by counsel for appellant, that at all militates against this conclusion. With the wisdom of the statute we are not here concerned. Nor should the result be affected by the fact the petition may disclose a hardship in this particular case. That it is within the legislative power and discretion and contravenes no constitutional provision, we think is well settled by the decision of this court in Ex parte Buckley, 53 Ala. 42.
We conclude, therefore, that the bond tendered did not comply with the statute in the respect herein indicated, and approval was properly withheld.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.